Opinion bp

Cooley, J.
In the fall of 1854, complainant resided in Bennington, N. Y., on a parcel of land which he had purchased of the Holland Land Company, and on which he was then owing some f1,300, which he was unable to pay. The company had sent an officer to remove him from the premises, when one Stillman Goodenough, the complainant’s brother-in-law, intervened and succeeded in obtaining two week’s time in which to arrange the matter. He arranged with one Patchin to re-exchange for complainant’s interest in the property, an 80 acre lot in Milford, Oakland County, Mich. The deed'from Patchin ran to Goodenough as grantee, and complainant does not seem to have objected to it. He took possession, however, claiming the land as his own, and has' since been iu possession and made valuable improvements.
Goodenough conveyed the land, it seems, to his brother iu 1855, on an understanding, as he claims, that the title should still be hold by complainant. There have been several subsequent conveyances until defendant has got the title and claims to be a grantee for value and in good faith. It is, however, not claimed that he possesses any greater equities than did Stillman Goodenough, and the complainant’s possession was notice of his title. Complainant now claims *71that the conveyance to Goodenough was against his will and. in fraud of his rights and seeks to gain the title for himself, while defendant insists that complainant assented to the conveyance, and that under our statute there is no resulting trust in his favor.
Held, That the statute applies only to those cases in which the deed is taken to a party other than the one furnishing the consideration, with the consent of the latter. From the facts which appear in this case it appears that Goodenough was acting in the .interest of complainant and as his agent. He should therefore have had the deed made out to him or a trust clearly declared., so that it could be legally enforced.
The decree was correct and was affirmed with costs.